EXHIBIT 10.5

 

[g131951kmi001.jpg]

 

QUANEX CORPORATION

 

EXECUTIVE RESTRICTED STOCK AWARD AGREEMENT

 

<<Full Name>>
Grantee

 

Date of Award:

 

<<                        >>

 

 

 

Number of Shares:

 

<<                        >>

 

 

 

General Vesting Schedule/Restriction Period:

 

[3 years, with vesting in installments of 33 1/3% on the anniversary date of the
Date of Award in each of the years               ,                and
              .]

 

[100% exercisable on the [first][second][third] anniversary of the Date of
Award. 0% exercisable prior to the [first][second][third] anniversary of the
Date of Award.]

 

AWARD OF RESTRICTED STOCK

 


1.             GRANT OF RESTRICTED STOCK AWARD. THE COMPENSATION COMMITTEE (THE
“COMMITTEE”) OF THE BOARD OF DIRECTORS OF QUANEX CORPORATION, A DELAWARE
CORPORATION (THE “COMPANY”), PURSUANT TO THE QUANEX CORPORATION 2006 OMNIBUS
INCENTIVE PLAN (THE “PLAN”), HEREBY AWARDS TO YOU, THE ABOVE-NAMED GRANTEE,
EFFECTIVE AS OF THE DATE OF AWARD SET FORTH ABOVE (THE “DATE OF AWARD”), THAT
NUMBER OF SHARES (THE “SHARES”) OF THE COMPANY’S COMMON STOCK, $0.50 PAR VALUE
PER SHARE (THE “COMMON STOCK”), SET FORTH ABOVE AS RESTRICTED STOCK ON THE
FOLLOWING TERMS AND CONDITIONS:


 

During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name. For purposes of this Agreement,
the term “Restricted Period” means the period designated by the Committee during
which the Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered.

 

The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company (the “Forfeiture Restrictions”). The Restricted
Period and all Forfeiture Restrictions on the Restricted Stock covered hereby
shall lapse as to those shares when the shares become vested and you meet all
other terms and conditions of this Agreement.

 


2.             TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. THE FOLLOWING
PROVISIONS WILL APPLY IN THE EVENT YOUR EMPLOYMENT WITH THE COMPANY AND ALL
AFFILIATES (COLLECTIVELY, THE “COMPANY GROUP”) TERMINATES, OR A CHANGE IN
CONTROL OF THE COMPANY AS DEFINED IN THE CHANGE IN CONTROL AGREEMENT BETWEEN YOU
AND THE COMPANY (“CHANGE IN CONTROL”) OCCURS, BEFORE THE THIRD ANNIVERSARY OF
THE DATE OF AWARD (THE “THIRD ANNIVERSARY DATE”) UNDER THE AGREEMENT:


 


2.1           TERMINATION GENERALLY. EXCEPT AS SPECIFIED IN SECTIONS 2.2 THROUGH
2.4 BELOW, IF YOUR EMPLOYMENT WITH THE COMPANY GROUP TERMINATES ON OR BEFORE THE
THIRD ANNIVERSARY DATE, THE FORFEITURE RESTRICTIONS THEN APPLICABLE TO THE
SHARES OF RESTRICTED STOCK SHALL NOT LAPSE AND THE NUMBER OF SHARES OF
RESTRICTED STOCK THEN SUBJECT TO THE FORFEITURE RESTRICTIONS SHALL BE FORFEITED
TO THE COMPANY ON THE DATE YOUR EMPLOYMENT TERMINATES.

 

Executive

[Cliff Vesting]—[Graded Vesting]

 

--------------------------------------------------------------------------------


 


2.2           POTENTIAL OR ACTUAL CHANGE IN CONTROL.


 


(I)            TERMINATION WITHOUT CAUSE OR FOR GOOD REASON IN CONNECTION WITH A
POTENTIAL CHANGE IN CONTROL BEFORE THE THIRD ANNIVERSARY DATE. IF (A) THE
COMPANY GROUP TERMINATES YOUR EMPLOYMENT WITHOUT CAUSE (AS DEFINED IN THE CHANGE
IN CONTROL AGREEMENT BETWEEN YOU AND THE COMPANY) ON OR BEFORE THE THIRD
ANNIVERSARY DATE PRIOR TO A CHANGE IN CONTROL (WHETHER OR NOT A CHANGE IN
CONTROL EVER OCCURS) AND SUCH TERMINATION IS AT THE REQUEST OR DIRECTION OF A
PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY THE CONSUMMATION OF
WHICH WOULD CONSTITUTE A CHANGE IN CONTROL OR IS OTHERWISE IN CONNECTION WITH OR
IN ANTICIPATION OF A CHANGE IN CONTROL (WHETHER OR NOT A CHANGE IN CONTROL EVER
OCCURS) OR (B) YOU TERMINATE YOUR EMPLOYMENT WITH THE COMPANY GROUP FOR GOOD
REASON (AS DEFINED IN THE CHANGE IN CONTROL AGREEMENT BETWEEN YOU AND THE
COMPANY) ON OR BEFORE THE THIRD ANNIVERSARY DATE PRIOR TO A CHANGE IN CONTROL
(WHETHER OR NOT A CHANGE IN CONTROL EVER OCCURS), AND SUCH TERMINATION OR THE
CIRCUMSTANCE OR EVENT WHICH CONSTITUTES GOOD REASON OCCURS AT THE REQUEST OR
DIRECTION OF A PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY THE
CONSUMMATION OF WHICH WOULD CONSTITUTE A CHANGE IN CONTROL OR IS OTHERWISE IN
CONNECTION WITH OR IN ANTICIPATION OF A CHANGE IN CONTROL (WHETHER OR NOT A
CHANGE IN CONTROL EVER OCCURS), THEN ALL REMAINING FORFEITURE RESTRICTIONS SHALL
IMMEDIATELY LAPSE ON THE DATE OF THE TERMINATION OF YOUR EMPLOYMENT
RELATIONSHIP.


 


(II)           EMPLOYMENT NOT TERMINATED BEFORE A CHANGE IN CONTROL ON OR BEFORE
THE THIRD ANNIVERSARY DATE. IF A CHANGE IN CONTROL OCCURS ON OR BEFORE THE THIRD
ANNIVERSARY DATE AND YOUR EMPLOYMENT WITH THE COMPANY GROUP DOES NOT TERMINATE
BEFORE THE DATE THE CHANGE IN CONTROL OCCURS, THEN ALL REMAINING FORFEITURE
RESTRICTIONS SHALL IMMEDIATELY LAPSE ON THE DATE THE CHANGE IN CONTROL OCCURS.


 


2.3           DISABILITY. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
TO THE CONTRARY, IF YOU INCUR A DISABILITY BEFORE THE THIRD ANNIVERSARY DATE AND
WHILE IN THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY GROUP, ALL
REMAINING FORFEITURE RESTRICTIONS SHALL LAPSE ON A PRORATED BASIS DETERMINED BY
DIVIDING THE NUMBER OF DAYS DURING THE PERIOD COMMENCING ON THE [LAST
ANNIVERSARY VESTING DATE][DATE OF GRANT] AND ENDING ON THE DATE OF YOUR
DISABILITY BY 1095.


 


2.4           DEATH. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY, IF YOU DIE BEFORE THE THIRD ANNIVERSARY DATE AND WHILE IN THE
ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY GROUP, ALL REMAINING
FORFEITURE RESTRICTIONS SHALL LAPSE ON A PRORATED BASIS DETERMINED BY DIVIDING
THE NUMBER OF DAYS DURING THE PERIOD COMMENCING ON THE [LAST ANNIVERSARY VESTING
DATE][DATE OF GRANT] AND ENDING ON THE DATE OF YOUR DEATH BY 1095.


 


3.             TAX WITHHOLDING. TO THE EXTENT THAT THE RECEIPT OF THE SHARES OF
RESTRICTED STOCK OR THE LAPSE OF ANY FORFEITURE RESTRICTIONS RESULTS IN INCOME,
WAGES OR OTHER COMPENSATION TO YOU FOR ANY INCOME, EMPLOYMENT OR OTHER TAX
PURPOSES WITH RESPECT TO WHICH THE COMPANY HAS A WITHHOLDING OBLIGATION, YOU
SHALL DELIVER TO THE COMPANY AT THE TIME OF SUCH RECEIPT OR LAPSE, AS THE CASE
MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY MAY REQUIRE TO MEET ITS OBLIGATION
UNDER APPLICABLE TAX LAWS OR REGULATIONS, AND, IF YOU FAIL TO DO SO, THE COMPANY
IS AUTHORIZED TO WITHHOLD FROM THE SHARES AWARDED HEREBY OR FROM ANY CASH OR
STOCK REMUNERATION OR OTHER PAYMENT THEN OR THEREAFTER PAYABLE TO YOU ANY TAX
REQUIRED TO BE WITHHELD BY REASON OF SUCH TAXABLE INCOME, WAGES OR COMPENSATION
SUFFICIENT TO SATISFY THE WITHHOLDING OBLIGATION BASED ON THE LAST PER SHARE
SALES PRICE OF THE COMMON STOCK FOR THE TRADING DAY IMMEDIATELY PRECEDING THE
DATE THAT THE WITHHOLDING OBLIGATION ARISES, AS REPORTED IN THE NEW YORK STOCK
EXCHANGE COMPOSITE TRANSACTIONS.

 

2

--------------------------------------------------------------------------------


 


4.             NONTRANSFERABILITY. THIS AGREEMENT IS NOT TRANSFERABLE BY YOU
OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION. THE SHARES OF
RESTRICTED STOCK AWARDED HEREBY MAY NOT BE SOLD, ASSIGNED, PLEDGED, EXCHANGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED, ENCUMBERED OR DISPOSED OF (OTHER THAN BY
WILL OR THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION) TO THE EXTENT THEN
SUBJECT TO THE FORFEITURE RESTRICTIONS. ANY SUCH ATTEMPTED SALE, ASSIGNMENT,
PLEDGE, EXCHANGE, HYPOTHECATION, TRANSFER, ENCUMBRANCE OR DISPOSITION IN
VIOLATION OF THIS AGREEMENT SHALL BE VOID AND THE COMPANY GROUP SHALL NOT BE
BOUND THEREBY.


 

Further, the Shares awarded hereby that are no longer subject to Forfeiture
Restrictions may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws. You
also agree that (a) the Company may refuse to cause the transfer of the Shares
to be registered on the stock register of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable federal or state securities law and (b) the Company
may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Shares. Upon the lapse of the Forfeiture
Restrictions with respect to Shares awarded hereby such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).

 


5.             CAPITAL ADJUSTMENTS AND REORGANIZATIONS. THE EXISTENCE OF THE
SHARES OF RESTRICTED STOCK SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE
COMPANY OR ANY COMPANY THE STOCK OF WHICH IS AWARDED PURSUANT TO THIS AGREEMENT
TO MAKE OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER
CHANGE IN ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE IN ANY MERGER OR
CONSOLIDATION, ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR LIQUIDATE, OR
SELL, LEASE, EXCHANGE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR
BUSINESS, OR ENGAGE IN ANY OTHER CORPORATE ACT OR PROCEEDING.


 


6.             RIGHTS REGARDING DISTRIBUTIONS MADE BY THE COMPANY DURING THE
RESTRICTED PERIOD. DURING THE RESTRICTED PERIOD, (A) ANY SECURITIES OF THE
COMPANY DISTRIBUTED BY THE COMPANY IN RESPECT OF THE SHARES OF RESTRICTED STOCK
WILL BE EVIDENCED BY ENTRIES IN THE APPROPRIATE SECURITIES REGISTER OF THE
COMPANY REFLECTING THAT SUCH SECURITIES OF THE COMPANY, IF ANY, HAVE BEEN ISSUED
IN YOUR NAME (THE “RETAINED COMPANY SECURITIES”) AND (B) ANY SECURITIES OF ANY
COMPANY OTHER THAN THE COMPANY OR ANY OTHER PROPERTY (OTHER THAN REGULAR CASH
DIVIDENDS) DISTRIBUTED BY THE COMPANY IN RESPECT OF THE SHARES OF RESTRICTED
STOCK WILL BE EVIDENCED IN YOUR NAME BY SUCH CERTIFICATES OR IN SUCH OTHER
MANNER AS THE COMPANY DETERMINES (THE “RETAINED OTHER SECURITIES AND PROPERTY”)
AND MAY BEAR A RESTRICTIVE LEGEND TO THE EFFECT THAT OWNERSHIP OF SUCH RETAINED
OTHER SECURITIES AND PROPERTY AND THE ENJOYMENT OF ALL RIGHTS APPURTENANT
THERETO, ARE SUBJECT TO THE RESTRICTIONS, TERMS, AND CONDITIONS PROVIDED IN THE
PLAN AND THIS AGREEMENT. THE RETAINED COMPANY SECURITIES AND THE RETAINED OTHER
SECURITIES AND PROPERTY (COLLECTIVELY, THE “RETAINED DISTRIBUTIONS”) SHALL BE
SUBJECT TO THE SAME RESTRICTIONS, TERMS AND CONDITIONS AS ARE APPLICABLE TO THE
SHARES OF RESTRICTED STOCK.


 


7.             RIGHTS WITH RESPECT TO SHARES OF RESTRICTED STOCK AND RETAINED
DISTRIBUTIONS DURING RESTRICTED PERIOD. YOU SHALL HAVE THE RIGHT TO VOTE THE
SHARES OF RESTRICTED STOCK AWARDED TO YOU AND TO RECEIVE AND RETAIN ALL REGULAR
CASH DIVIDENDS (WHICH WILL BE PAID CURRENTLY AND IN NO CASE LATER THAN THE END
OF THE CALENDAR YEAR IN WHICH THE DIVIDENDS ARE PAID TO THE HOLDERS OF THE
COMMON STOCK OR, IF LATER, THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE DATE
THE DIVIDENDS ARE PAID TO THE HOLDERS OF THE COMMON STOCK), AND TO EXERCISE ALL
OTHER RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF THE COMMON STOCK, WITH
RESPECT TO SUCH SHARES OF RESTRICTED STOCK, WITH THE EXCEPTION THAT (A) YOU
SHALL NOT BE ENTITLED TO HAVE CUSTODY OF SUCH SHARES OF RESTRICTED STOCK UNTIL
THE FORFEITURE RESTRICTIONS APPLICABLE THERETO SHALL HAVE LAPSED, (B) THE
COMPANY SHALL RETAIN CUSTODY OF ALL

 

3

--------------------------------------------------------------------------------


 


RETAINED DISTRIBUTIONS MADE OR DECLARED WITH RESPECT TO THE SHARES OF RESTRICTED
STOCK UNTIL SUCH TIME, IF EVER, AS THE FORFEITURE RESTRICTIONS APPLICABLE TO THE
SHARES OF RESTRICTED STOCK WITH RESPECT TO WHICH SUCH RETAINED DISTRIBUTIONS
SHALL HAVE BEEN MADE, PAID, OR DECLARED SHALL HAVE LAPSED, AND SUCH RETAINED
DISTRIBUTIONS SHALL NOT BEAR INTEREST OR BE SEGREGATED IN SEPARATE ACCOUNTS AND
(C) YOU MAY NOT SELL, ASSIGN, TRANSFER, PLEDGE, EXCHANGE, ENCUMBER, OR DISPOSE
OF THE SHARES OF RESTRICTED STOCK OR ANY RETAINED DISTRIBUTIONS DURING THE
RESTRICTED PERIOD. DURING THE RESTRICTED PERIOD, THE COMPANY MAY, IN ITS SOLE
DISCRETION, ISSUE CERTIFICATES FOR SOME OR ALL OF THE SHARES OF RESTRICTED
STOCK, IN WHICH CASE ALL SUCH CERTIFICATES SHALL BE DELIVERED TO THE CORPORATE
SECRETARY OF THE COMPANY OR TO SUCH OTHER DEPOSITORY AS MAY BE DESIGNATED BY THE
COMMITTEE AS A DEPOSITORY FOR SAFEKEEPING UNTIL THE FORFEITURE OF SUCH SHARES OF
RESTRICTED STOCK OCCURS OR THE FORFEITURE RESTRICTIONS LAPSE. WHEN REQUESTED BY
THE COMPANY, YOU SHALL EXECUTE SUCH STOCK POWERS OR OTHER INSTRUMENTS OF
ASSIGNMENT AS THE COMPANY REQUESTS RELATING TO TRANSFER TO THE COMPANY OF ALL OR
ANY PORTION OF SUCH SHARES OF RESTRICTED STOCK AND ANY RETAINED DISTRIBUTIONS
THAT ARE FORFEITED IN ACCORDANCE WITH THE PLAN AND THIS AGREEMENT.


 


8.             EMPLOYMENT RELATIONSHIP. FOR PURPOSES OF THIS AGREEMENT, YOU
SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE COMPANY GROUP AS LONG AS YOU
HAVE AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY GROUP. THE COMMITTEE SHALL
DETERMINE ANY QUESTIONS AS TO WHETHER AND WHEN THERE HAS BEEN A TERMINATION OF
SUCH EMPLOYMENT RELATIONSHIP, AND THE CAUSE OF SUCH TERMINATION, UNDER THE PLAN
AND THE COMMITTEE’S DETERMINATION SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


9.             SECTION 83(B) ELECTION. YOU SHALL NOT EXERCISE THE ELECTION
PERMITTED UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO THE SHARES OF
RESTRICTED STOCK WITHOUT THE WRITTEN APPROVAL OF THE CHIEF FINANCIAL OFFICER OR
GENERAL COUNSEL OF THE COMPANY.


 


10.          NOT AN EMPLOYMENT AGREEMENT. THIS AGREEMENT IS NOT AN EMPLOYMENT
AGREEMENT, AND NO PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED OR INTERPRETED
TO CREATE AN EMPLOYMENT RELATIONSHIP BETWEEN YOU AND THE COMPANY OR ANY
AFFILIATE OR GUARANTEE THE RIGHT TO REMAIN EMPLOYED BY THE COMPANY OR ANY
AFFILIATE FOR ANY SPECIFIED TERM.


 


11.          SECURITIES ACT LEGEND. IF YOU ARE AN OFFICER OR AFFILIATE OF THE
COMPANY UNDER THE SECURITIES ACT OF 1933, YOU CONSENT TO THE PLACING ON ANY
CERTIFICATE FOR THE SHARES OF AN APPROPRIATE LEGEND RESTRICTING RESALE OR OTHER
TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE WITH SUCH ACT AND ALL APPLICABLE
RULES THEREUNDER.


 


12.          REGISTRATION. THE SHARES THAT MAY BE ISSUED UNDER THE PLAN ARE
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A REGISTRATION
STATEMENT ON FORM S-8.


 


13.          LIMIT OF LIABILITY. UNDER NO CIRCUMSTANCES WILL THE COMPANY OR ANY
AFFILIATE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL
DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED BY ANY PERSON, WHETHER OR
NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT IN WHICH SUCH A CLAIM MAY
BE BROUGHT, WITH RESPECT TO THE PLAN.


 


14.          MISCELLANEOUS. THIS AGREEMENT IS AWARDED PURSUANT TO AND IS SUBJECT
TO ALL OF THE PROVISIONS OF THE PLAN, INCLUDING AMENDMENTS TO THE PLAN, IF ANY.
IN THE EVENT OF A CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN PROVISIONS, THE
PLAN PROVISIONS WILL CONTROL. THE TERM “YOU” AND “YOUR” REFER TO THE GRANTEE
NAMED IN THIS AGREEMENT. CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE PLAN.

 

In accepting the award of Shares of Restricted Stock set forth in this Agreement
you accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

4

--------------------------------------------------------------------------------


 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

Raymond Jean – Chief Executive Officer

 

5

--------------------------------------------------------------------------------